UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    LUIS R. DOMENECK,

                                Plaintiff,                   MEMORANDUM
                                                            OPINION & ORDER
                   -against-
                                                             18 Civ. 7419 (PGG)
    THE CITY OF NEW YORK; OFFICER S.
    RICHARDSON; and OFFICER A.
    AKHAQUE,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In this Section 1983 action, pro se Plaintiff Luis Domeneck alleges that Defendant

– the City of New York (the “City”) 1 – violated his constitutional rights by seizing his vehicle

without a warrant. Plaintiff brings claims for unreasonable seizure under the Fourth Amendment

and Article I, Section 12 of the New York Constitution, violation of procedural due process

under the Fourteenth Amendment, and cruel and usual punishment under the Eighth

Amendment. The City moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state

a claim. In a September 29, 2019 Order (Dkt. No. 27), this Court granted in part and denied in

part the City’s motion. The purpose of this opinion is to explain the Court’s reasoning.




1
  The Complaint also names Officer S. Richardson and Officer A. Akhaque as defendants, but
they have not been served. (Dkt. Nos. 10, 11) Accordingly, this opinion does not address these
named Defendants.
                                         BACKGROUND 2

I.      FACTS

                 The Complaint alleges that Plaintiff – a resident of the Bronx – was driving his

car in Manhattan on August 15, 2015. (Cmplt. (Dkt. No. 2) at 3, 5) While stopped at a red light,

he “noticed a female . . . on the sidewalk” and “attempted to flirt with [her] . . . out of [his]

passenger side window.” (Id. at 5) At that point, “an unmarked vehicle with flashing lights

appeared[,] and several men without uniforms flashed [their] badges, [and] asked for [Plaintiff’s]

license and registration.” (Id.) One of the men asked Plaintiff if he owned the vehicle he was

driving; Plaintiff replied that he did. (Id.) The men then ordered Plaintiff to exit the vehicle and

sit on the curb. (Id.)

                 About an hour later, officers informed Plaintiff that his car would be seized. (Id.)

The Complaint alleges that Plaintiff is disabled and “cannot use public transportation due to [his]

inability to use stairs or walk any significant distance [or] stand for long periods of time.” (Id. at

5-6) He therefore had “no method of returning to [his] residence” after the police seized his

vehicle. (Id.)




2
  Unless otherwise indicated, the following facts are drawn from the Complaint and are
presumed true for purposes of resolving Defendant’s motion to dismiss. See Kassner v. 2nd
Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir. 2007). “In assessing the legal sufficiency of
[a plaintiff’s] claim[s] [on a motion to dismiss,]” the court may “consider . . . the complaint and
any documents attached thereto or incorporated by reference and ‘documents upon which the
complaint relies heavily.’” Bldg. Indus. Elec. Contractors Ass’n v. City of N.Y., 678 F.3d 184,
187 (2d Cir.2012) (quoting In re Citigroup ERISA Litig., 662 F.3d 128, 135 (2d Cir.2011)
(internal quotation marks omitted). A court considering a motion to dismiss may also take
judicial notice of publicly filed documents. The Court “rel[ies] on [such] public documents not
for the truth of the facts set forth therein, but for the fact that the documents existed.” Vazquez
v. City of New York, No. 99 Civ. 4606 (DC), 2000 WL 869492, at *1n.1 (S.D.N.Y. June 29,
2000).



                                                   2
               Attached to the Complaint is Harrell v. City of New York, 138 F. Supp. 3d 479

(S.D.N.Y. 2015), a summary judgment opinion in a Section 1983 case. In Harrell, the plaintiffs

were individuals whose vehicles were seized by the City without a warrant. Each vehicle was

seized “because a Taxi and Limousine Commission (‘TLC’) inspector had probable cause to

believe the vehicle was being operated as an unlicensed vehicle for hire in violation of N.Y. City

Administrative Code § 19-506(b)(1).” Id. at 484. The Harrell plaintiffs claimed that “the City’s

. . . policy of seizing vehicles suspected of violating § 19-506(b)(1) without a warrant or pre-

deprivation hearing[] violates the Fourth and Fourteenth Amendments to the U.S. Constitution

and Article I, Section 12 of the New York Constitution.” Id. at 487. The Harrell court agreed

with plaintiffs’ argument, to the extent that Section 19-506(b)(1) is applied to first-time

offenders. Id. at 488, 492, 496.

               Finally, the Court takes judicial notice of the following: (1) on August 15, 2015 –

the date of the incident at issue in this case – the City issued a summons to Plaintiff for allegedly

violating Section 19-506(b)(1) (see Summons (Dkt. No. 19-1)); and (2) on August 17, 2015,

Plaintiff pleaded guilty to violating Section 19-506(b)(1) before the TLC (see Guilty Plea and

Stipulation (Dkt. No. 19-3)). 3


3
  The City submitted a declaration in support of its motion to dismiss, attaching, inter alia, the
August 15, 2015 summons, and Plaintiff’s August 17, 2015 guilty plea. (See Gutmann Decl.
(Dkt. No. 19)) On a motion to dismiss, the Court may consider materials extrinsic to the
complaint if they are “appropriate subjects for judicial notice.” Bejaoui v. City of New York,
No. 13 Civ. 5667 (NGG) (RML), 2015 WL 1529633, at *4 (E.D.N.Y. Mar. 31, 2015). A district
court “may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
Evid. 201(b).

A summons is an appropriate subject for judicial notice. See Shenery v. City of New York, No.
17 CIV. 5804 (LGS), 2018 WL 3821630, at *1 (S.D.N.Y. Aug. 10, 2018) (taking judicial notice
of a summons for a civil violation). However, the Court may take judicial notice only of the fact



                                                  3
                The Complaint was filed on August 15, 2018. Reading Plaintiff’s pro se

Complaint liberally – as is required, see Wilder v. U.S. Dep’t of Veterans Affairs, 175 F. Supp.

3d 82, 87 (S.D.N.Y. 2016) – the Court understands Plaintiff to allege that the City seized his

vehicle because he was suspected of violating Section 19-506(b)(1) and, in doing so, violated his

rights under the Fourth, Fourteenth, and Eighth Amendments, as well as Article I, Section 12 of

the New York Constitution. Plaintiff seeks $100,000 in damages. (Cmplt. (Dkt. No. 2) at 6)

                                            DISCUSSION

I.      LEGAL STANDARDS

        A.      Rule 12(b)(6) Motion to Dismiss

                “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“In considering a motion to dismiss[,] . . . the court is to accept as true all facts alleged in the

complaint,” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007) (citing

Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),

and must “draw all reasonable inferences in favor of the plaintiff” id. (citing Fernandez v.

Chertoff, 471 F.3d 45, 51 (2d Cir. 2006)).




that Plaintiff received a summons for violating Section 19-506(b)(1); the Court cannot rely on
the summons for the truth of the matters asserted therein. See, e.g., Global Network Commc’ns ,
Inc. v. City of N.Y., 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial notice of a
document filed in another court not for the truth of the matters asserted in the other litigation, but
rather to establish the fact of such litigation and related filings.”).

Finally, it is well-settled that a court may take judicial notice of the fact of a guilty plea. See,
e.g., S.E.C. v. Aragaon Capital Adv. LLC, No. 07 Civ. 919 (FM), 2011 WL 3278907, at *10
(S.D.N.Y. July 26, 2011) (“A court ... may take judicial notice of indisputable facts, such as a
guilty plea.”).



                                                   4
                A complaint is inadequately pled “if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and

does not provide factual allegations sufficient “to give the defendant fair notice of what the claim

is and the grounds upon which it rests,” Port Dock & Stone Corp. v. Oldcastle N.E. Inc., 507

F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice [to

establish entitlement to relief].” Iqbal, 556 U.S. at 678.

        B.      Pro Se Complaints

                A “pro se complaint . . . [is] interpret[ed] . . . to raise the ‘strongest [claims] that

[it] suggest[s].’” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam)); see Weixel v. Bd. of Educ. of

City of N.Y., 287 F.3d 138, 145-46 (2d Cir. 2002) (“When considering motions to dismiss a pro

se complaint such as this, ‘courts must construe [the complaint] broadly. . . .’” (quoting Cruz v.

Gomez, 202 F.3d 593, 597 (2d Cir. 2000))). “However, although pro se filings are read liberally

and must be interpreted ‘to raise the strongest arguments that they suggest,’ a pro se complaint

must still ‘plead sufficient facts to state a claim to relief that is plausible on its face.’” Wilder,

175 F. Supp. 3d at 87 (internal citations omitted). Moreover, “the court need not accept as true

‘conclusions of law or unwarranted deductions of fact,’” Whitfield v. O’Connell, No. 09 Civ.

1925 (WHP), 2010 WL 1010060, at *4 (S.D.N.Y. Mar. 18, 2010) (quoting First Nationwide

Bank v. Gelt Funding Corp., 27 F.3d 763, 771 (2d Cir. 1994)), and “‘[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice,’” even

for purposes of a pro se complaint, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal,

556 U.S. at 678).




                                                    5
II.    NEW YORK CITY ADMINISTRATIVE CODE § 19-506

               New York City Administrative Code § 19-506 concerns the regulation of motor

vehicles used to transport passengers for hire. Under Section 19-506(b)(1),

       any person who shall permit another to operate or who shall knowingly operate or
       offer to operate for hire any vehicle as a taxicab, coach, wheelchair accessible van,
       commuter van, hail vehicle or for-hire vehicle in the city, without first having
       obtained or knowing that another has obtained a license for such vehicle . . . shall
       be guilty of a violation, and upon conviction in the criminal court shall be punished
       by a fine of not less than one thousand dollars or more than two thousand dollars
       or imprisonment for not more than sixty days, or both such fine and imprisonment.
       This paragraph shall apply to the owner of such vehicle and, if different, to the
       operator of such vehicle.

N.Y.C. Admin. Code § 19-506(b)(1). “In addition to or as an alternative to” the criminal

violation described above, a violator of Section 19-506(b)(1) may also be liable for a civil

penalty. Id. § 19-506(e)(1) (permitting civil penalties of $1,500 for a first violation, and $2,000

for a second violation within a thirty-six month period). Any civil penalty is imposed by the

TLC after notice and a hearing. Id. § 19-506(e)(3).

               If the owner of a vehicle is found liable for two or more violations of Section 19-

506(b)(1) within a thirty-six month period, “the interest of such owner in any vehicle used in the

commission of any such second or subsequent violation shall be subject to forfeiture upon notice

and judicial determination.” Id. § 19-506(h)(2). However, the vehicle of a first-time violator of

§ 19-506(b)(1) is not subject to forfeiture to the City. Id.

               Section 19-506 provides TLC officers and police officers with the authority to

seize vehicles used in the commission of a Section 19-506(b)(1) violation:

       Any [TLC officer] and any police officer may seize any vehicle which he or she
       has probable cause to believe is operated or offered to be operated without a
       vehicle license in violation of paragraph one of subdivision b of this section . . . .
       Therefore, either the commission or an administrative tribunal of the commission
       at a proceeding commenced in accordance with subdivision e of this section, or
       the criminal court, as provided in this section, shall determine whether a vehicle
       seized pursuant to this subdivision was operated or offered to be operated in


                                                  6
       violation of any such subdivision. The commission shall have the power to
       promulgate regulations concerning the seizure and release of vehicles and may
       provide in such regulations for reasonable fees for the removal and storage of
       such vehicles. Unless the charge of violating subdivision b . . . of this section is
       dismissed, no vehicle seized pursuant to this subdivision shall be released until all
       fees for removal and storage and the applicable fine or civil penalty have been
       paid or a bond has been posted in a form and amount satisfactory to the
       commission, except as is otherwise provided for vehicles subject to forfeiture
       pursuant to paragraph two of this subdivision.

Id. § 19-506(h)(1).

               Accordingly, Section 19-506(h)(1) authorizes the City to seize any vehicle if there

is probable cause to believe that its driver is committing a violation of Section 19-506. Id. § 19-

506(h)(1). However, the City is only authorized to seek forfeiture of vehicles whose owner has

committed two or more violations of Section 19-506 within a thirty-six month period. Id. § 19-

506(h)(2).

               In Harrell v. City of New York, 138 F. Supp. 3d 497 (S.D.N.Y. 2015) – the

decision that Plaintiff attached to his Complaint – Judge Caproni considered whether “§ 19-

506(h)(1), the City’s codified policy of seizing vehicles suspected of violating § 19-506(b)(1)

without a warrant or pre-deprivation hearing, violates the Fourth and Fourteenth Amendments to

the U.S. Constitution and Article I, Section 12 of the New York Constitution.” Id. at 487.

               She concluded that the seizure of vehicles that are not subject to forfeiture – i.e.,

vehicles operated by a first-time violator of Section 19-506(b)(1) – constitutes an unreasonable

seizure and violates the Fourth Amendment and Article I, Section 12 of the New York

Constitution. Id. at 488. In finding such a violation, Judge Caproni held that such seizures do

not fall within any exception to the warrant requirement. Id. at 489 (“[T]he City argues that the

seizures are constitutional because the vehicles are seized in public, the vehicles are

instrumentalities of crime or are contraband, the seizures are based on probable cause, exigent

circumstances justify the seizures because the vehicles are inherently dangerous, and the seizures


                                                  7
are justified to protect public safety. None of the City's arguments has merit.” (citations to briefs

omitted)). Judge Caproni concluded that

        [t]here is no question that regulating vehicles that operate for-hire is a legitimate
        exercise of police power. But summary deprivation of property is not. The City
        has powerful, legitimate tools at its disposal. . . . What it cannot do, consistent
        with the Fourth Amendment, is summarily seize property to deter future
        violations from an alleged violator and hold the property as leverage to ensure
        payment of a penalty – if the violator is found guilty when the allegations against
        him are adjudicated.

Id. at 492 (emphasis in original).

                Judge Caproni also concluded that the seizure of vehicles belonging to first-time

violators of Section 19-506(b)(1) violates the due process clause of the Fourteenth Amendment:

“[b]ecause the Court concludes that seizures of vehicles belonging to alleged first-time violators

pursuant to § 19-506(h)(1) are unconstitutional under the Fourth Amendment, it follows that the

rule that postpones notice to the owner and an opportunity to be heard until after seizure also

violates the Due Process Clause.” Id. at 493. Judge Caproni further found that the post-

deprivation hearing provided by the City is not adequate under the due process clause,

particularly given that the vehicles of first-time offenders are not subject to forfeiture. Id. at 494-

95.

                In DeCastro v. City of New York, 278 F. Supp. 3d 753 (2017), Judge Abrams

considered whether “the forfeiture provision of § 19-506(h)(2) justifies the City’s failure to

obtain warrants or conduct hearings before seizing vehicles owned or operated by individuals

suspected of unlicensed activity.” Id. at 768. Judge Abrams concludes that warrantless seizures

of vehicles owned by individuals with two or more violations of Section 19-506(b)(1) within a

thirty-six month period – i.e., vehicles that are subject to forfeiture – constitutes a violation of the

Fourth Amendment. Id. at 772. Judge Abrams notes that – based on the procedures the City

uses when seizing a vehicle – the City does not know at the time of seizure whether the vehicle is


                                                   8
subject to forfeiture. Id. at 770-71. Accordingly, the warrantless seizure could not be justified

pursuant to the forfeiture exception to the warrant requirement. Id. at 771.

               Judge Abrams further concludes, however, that the City’s policy does not violate

the due process clause of the Fourteenth Amendment. Id. at 775. Although owners are not

afforded a hearing prior to the deprivation of their vehicles, the City’s post-deprivation hearings

satisfy due process. Id. at 774.

III.   COLLATERAL ESTOPPEL

               In opposing the City’s motion to dismiss, Plaintiff invokes the doctrine of

offensive collateral estoppel, arguing that the City is barred from relitigating issues decided in

Harrell and DeCastro. (Pltf. Opp. (Dkt. No. 22) at 1-5) Plaintiff points out that, in DeCastro,

Judge Abrams concluded that the City was barred from relitigating issues decided in Harrell, and

the same reasoning should apply here. (Id. at 3-4) The City does not address this argument.

(Def. Reply (Dkt. No. 25))

               “Collateral estoppel, or issue preclusion, prevents parties or their privies from

relitigating in a subsequent action an issue of fact or law that was fully and fairly litigated in a

prior proceeding.” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 288 (2d Cir. 2002). “Issue

preclusion ‘bars litigation of an issue when (1) the identical issue was raised in a previous

proceeding; (2) the issue was actually litigated and decided in the previous proceeding; (3) the

party had a full and fair opportunity to litigate the issue; and (4) the resolution of the issue was

necessary to support a valid and final judgment on the merits.’” DeCastro, 278 F. Supp. 3d at

764 (quoting Proctor v. LeClaire, 715 F.3d 402, 414 (2d Cir. 2013)).

               Although identity of parties was formerly a prerequisite for invoking collateral

estoppel, see Blonder-Tongue Laboratories, Inc. v. University of Illinois Foundation, 402 U.S.

313 (1971), courts now permit “the ‘offensive’ use of collateral estoppel by a non-party to a prior


                                                   9
lawsuit.” United States v. Mendoza, 464 U.S. 154, 158–59 (1984) (citing Parklane Hosiery Co.

v. Shore, 439 U.S. 322 (1979)). “Offensive use of collateral estoppel occurs when a plaintiff

seeks to foreclose a defendant from relitigating an issue the defendant has previously litigated

unsuccessfully in another action against the same or a different party.” Id. at 159 n.4.

                Here, application of collateral estoppel is not appropriate, because the Court is not

certain that “the identical issue[s] were raised in a previous proceeding.” The pending motion is

a motion to dismiss. There is no record before this Court as to the City’s current policies and

procedures concerning the enforcement of Section 19-506. Harrell and DeCastro – both

summary judgment decisions – turn in part on the manner in which the City enforces Section 19-

506. For example, DeCastro concludes that Section 19-506(h)(1) violates the Fourth

Amendment, because at the time of seizure the City does not know whether the vehicle is subject

to forfeiture. DeCastro, 278 F. Supp. 3d at 772. This finding is based on affidavits and

declarations from City officials explaining the manner in which the City enforces Section 19-

506(b)(1). No such record is before this Court. Accordingly, it is not clear whether “the

identical issues” are raised here, and it is thus not appropriate to apply collateral estoppel at this

time. 4


4
  It is also not clear that offensive collateral estoppel can be used against the City. In United
States v. Mendoza, 464 U.S. 154 (1984), the Supreme Court held that offensive collateral
estoppel cannot be used against the federal government. Id. at 157. The Court explained that

    [a] rule allowing nonmutual collateral estoppel against the government in such cases
    would substantially thwart the development of important questions of law by freezing
    the first final decision rendered on a particular legal issue. Allowing only one final
    adjudication would deprive this Court of the benefit it receives from permitting
    several courts of appeals to explore a difficult question before this Court grants
    certiorari.

Id. at 160 (citing E.I. duPont de Nemours & Co. v. Train, 430 U.S. 112, 135 n.26 (1977);
Califano v. Yamasaki, 442 U.S. 682, 702 (1979)). “Courts are split on the question of whether



                                                  10
IV.    PLAINTIFF’S CLAIMS

       A.      Fourth Amendment

               1.      Applicable Law

               The Fourth Amendment protects the rights of individuals “to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV; see, e.g., United States v. Ramirez, 523 U.S. 65, 71 (1998). The Supreme Court has

instructed that the “ultimate touchstone of the Fourth Amendment is reasonableness.” Riley v.

California, 573 U.S. 373, 381 (2014) (citation and internal quotations omitted).

               To plead a claim for unreasonable seizure in violation of the Fourth Amendment,

Plaintiff must allege that (1) “the taking of his [vehicle] was indeed a ‘seizure’ as defined by the

Fourth Amendment,” and (2) “that seizure was unreasonable.” Rothman v. City of New York,

No. 19 CIV. 0225 (CM), 2019 WL 3571051, at *4 (S.D.N.Y. Aug. 5, 2019). A seizure occurs

when “there is some meaningful interference with an individual’s possessory interests in [his]

property.” United States v. Jones, 565 U.S. 400, 419 (2012). The reasonableness of a seizure

requires a “‘careful balancing of governmental and private interests.’” Harrell, 138 F. Supp. 3d

at 488 (quoting Soldal v. Cook Cnty., Ill., 506 U.S. 56, 71 (1992)). That said, “[s]ubject to

limited exceptions, a search or seizure conducted without a warrant is presumptively




Mendoza prohibits the use of nonmutual offensive collateral estoppel against state or municipal
governments,” and the Second Circuit has yet to address this issue. DeCastro, 278 F. Supp. 3d at
764 n.13 (comparing Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708,
714 (9th Cir. 2005) (holding that Mendoza applies in a suit against a state agency), and Hercules
Carriers, Inc. v. Claimant State of Fla., Dep’t of Transp., 768 F.2d 1558, 1579 (11th Cir. 1985)
(same), with Milton S. Kronheim & Co. v. District of Columbia, 91 F.3d 193, 209 n.4 (D.C. Cir.
1996) (declining to extend Mendoza's rule against nonmutual offensive collateral estoppel to an
action against the District of Columbia), In re Stevenson, 615 Pa. 50, 40 A.3d 1212, 1222 n.8
(2012) (declining to extend “the Mendoza doctrine” to state governments), and State v. United
Cook Inlet Drift Ass'n, 895 P.2d 947, 951 (Alaska 1995) (declining to extend Mendoza to a suit
against a state government)).


                                                 11
unreasonable.” United States v. Ganias, 755 F.3d 125, 133 (2d Cir. 2014) (citing Kyllo v. United

States, 533 U.S. 27, 31 (2001)). Further, “without an applicable exception, statutes authorizing

warrantless searches and seizures of commercial premises are presumptively

unconstitutional.” Gem Fin. Serv., Inc. v. City of New York, 298 F. Supp. 3d 464, 495

(E.D.N.Y. 2018), as amended (June 27, 2018) (citing City of Los Angeles, Calif. v. Patel, 135 S.

Ct. 2443, 2452 (2015)).

               2.      Analysis

               Here, the City does not dispute that the Complaint adequately pleads a seizure of

Plaintiff’s vehicle within the meaning of the Fourth Amendment. The City contends, however,

that the seizure was reasonable, because the City had probable cause to believe that Plaintiff had

committed a crime. According to the City, the Defendant’s guilty plea demonstrates that the

City had probable cause to believe that Plaintiff had committed a crime. (Def. Br. (Dkt. No. 20)

at 12)

               It is correct that a guilty plea is sufficient to demonstrate that there was probable

cause to arrest, and precludes a false arrest claim under Section 1983. See, e.g., Green v.

Gonzalez, No. 09 Civ. 2636, 2010 WL 5094324, at *2 (S.D.N.Y. Nov. 22, 2010) (“[A] plaintiff

can under no circumstances recover [on a claim for false arrest] if he was convicted of the

offense for which he was arrested. This is true regardless of whether a plaintiff is convicted at

trial or upon entry of a guilty plea.” (internal quotation marks omitted)), adopted by 2011 WL

1118711 (S.D.N.Y. Mar. 24, 2011); Feurtado v. Gillespie, No. 04 Civ. 3405(NGG), 2005 WL

3088327, at *4 (E.D.N.Y. Nov. 17, 2005) (“When a Section 1983 plaintiff . . . pleads guilty to

the underlying or a lesser charge, th[is] fact[ ] alone provide[s] sufficient evidence that probable

cause existed at the time of the arrest and preclude[s] a false arrest claim under Section 1983.”

(emphasis in original) (citations omitted); see also McLaurin v. New Rochelle Police Officers,


                                                 12
439 Fed. Appx. 38, 39 (2d Cir. 2011) (“An independent review of the record confirms that the

district court properly granted summary judgment . . . with respect to the § 1983 false arrest

claims, on the ground that Appellant’s conviction established probable cause for the arrest as a

matter of law.” (citing Cameron v. Fogarty, 806 F.2d 380, 388-89 (2d Cir. 1986)))

               This case does not present a false arrest claim, however, and involves the seizure

of property rather than the seizure of a person. The cases cited by the City are not on point,

because they concern the seizure of a person without a warrant, rather than the warrantless

seizure of property. (See Def. Br. (Dkt. No. 20) at 12-15 (citing Bailey v. United States, 568

U.S. 186, 192 (2013) (seizure of a person); Singer v. Fulton County Sheriff, 63 F.3d 110, 119 (2d

Cir. 1995) (same); Boyd v. City of New York, 336 F.3d 72, 75 (2d Cir. 2003) (same);

Devenpeck v. Alford, 543 U.S. 146, 153-54 (2004) (same); Jaegly v. Couch, 439 F.3d 149, 154

(2d Cir. 2006) (same); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (same); Harris v. City of

New York, No. 09-CV-3474 KAM, 2013 WL 4858333, at *6 (E.D.N.Y. Sept. 10, 2013) (same);

Papeskov v. Brown, No. 97 CIV. 5351 (SS), 1998 WL 299892, at *5 (S.D.N.Y. June 8, 1998)

(same); Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (same)).

               As to seizures of property, such “seizures without a warrant can be reasonable if

law enforcement has probable cause to believe that the property is contraband, evidence [or

instrumentality] of a crime, or otherwise subject to forfeiture.” Harrell, 138 F. Supp. 3d at 490

(citing Florida v. White, 526 U.S. 559, 565 (1999); United States v. Gaskin, 364 F.3d 438, 458

(2d Cir. 2004)).




                                                13
               Whether the probable cause exception to the warrant requirement applies here

depends on facts not available to this Court at this stage of the proceedings. 5 Accordingly, the

Court cannot dismiss Plaintiff’s Fourth Amendment claim on the ground that the seizure of

Plaintiff’s vehicle was supported by probable cause.

               The City also argues that Plaintiff’s Fourth Amendment claim must be dismissed

under Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held that

       in a § 1983 suit, the district court must consider whether a judgment in favor of
       the plaintiff would necessarily imply the invalidity of his conviction or sentence;
       if it would, the complaint must be dismissed unless the plaintiff can demonstrate
       that the conviction or sentence has already been invalidated.

Heck, 512 U.S. at 487. Here, the City argues that because “plaintiff’s unreasonable seizure claim

would necessarily imply the invalidity of his guilty plea, plaintiff’s claim is subject to the Heck-

bar.” (Def. Br. (Dkt. No. 20) at 15) This argument is not persuasive.

               The City is not authorized to seize all property belonging to an individual who

commits a crime. Stated another way, a seizure of property may be unconstitutional even where

the owner of that property has committed a crime. Assuming arguendo that this Court found that

the City’s seizure of Plaintiff’s vehicle was unconstitutional, such a ruling would not




5
  In Harrell and DeCastro, the courts concluded that seizures under Section 19-506(h)(1) do not
fall within the probable cause exception to the warrant requirement. In so holding, the Harrell
court noted that “vehicles are not contraband,” Harrell, 138 F. Supp. 3d at 490-91 (citing Von
Hofe v. United States, 492 F.3d 175, 184 (2d Cir. 2007) (“Pure contraband – child pornography,
counterfeit currency, and unregistered hand grenades, for instance – are objects, ‘the possession
of which, without more, constitutes a crime.’” (quoting One 1958 Plymouth Sedan v.
Pennsylvania, 380 U.S. 693, 699, (1965)))), and are not “instrumentalities of a crime as that term
has been used by the Supreme Court and Second Circuit,” id. (citing Von Hofe, 492 F.3d at 185
(noting that “only after criminal conviction may an in personam forfeiture occur”). In DeCastro,
the court ruled that the probable cause exception did not apply because the City seized the
vehicles at issue without knowing whether they were subject to forfeiture. DeCastro, 278 F.
Supp. 3d at 769-70.



                                                 14
“necessarily imply” that Plaintiff’s guilty plea was invalid. Accordingly, Plaintiff’s claim is not

barred by Heck.

                 The City raises no other arguments in favor of dismissing Plaintiff’s Fourth

Amendment claim. Because the seizure of Plaintiff’s vehicle without a warrant is presumptively

unreasonable, and because the City has not demonstrated that an exception to the warrant

requirement applies, Defendant’s motion to dismiss Plaintiff’s Fourth Amendment claim will be

denied.

          B.     New York Constitution

                 Plaintiff also raises a claim for unreasonable seizure under Article I, Section 12 of

the New York State Constitution, which guarantees the same rights protected by the Fourth

Amendment. 6 “[T]he proscription against unlawful searches and seizures [under the New York

Constitution] conforms with that found in the [Fourth] Amendment.” People v. Johnson, 66

N.Y.2d 398, 406 (1985). Accordingly, “to the extent the Fourth Amendment is violated by the

City's policy, the New York Constitution is also.”7 Harrell, 138 F.Supp. 3d at 486 n.12. Because




6
    This provision reads, in part:

     The right of the people to be secure in their persons, houses, papers and effects,
     against unreasonable searches and seizures, shall not be violated, and no warrants
     shall issue, but upon probable cause, supported by oath or affirmation, and
     particularly describing the place to be searched, and the persons or things to be
     seized.

N.Y.S. Const., Art. I, § 12.
7
  “The New York Court of Appeals has indicated, however, that remedies available for
violations of the State constitution may be broader than those available under 42 U.S.C. § 1983.”
Harrell, 138 F.Supp. 3d. at 486 n.12 (citing Brown v. State of New York, 89 N.Y.2d 172, 193-94
(1996)).



                                                  15
Plaintiff has stated a claim for unreasonable seizure under the Fourth Amendment, he has also

stated a claim for unreasonable seizure under Article I, Section 12 of the New York Constitution.

       C.      Fourteenth Amendment

               “A procedural due process claim is composed of two elements: (1) the existence

of a property or liberty interest that was deprived and (2) deprivation of that interest without due

process.” Bryant v. New York State Educ. Dep't, 692 F.3d 202, 218 (2d Cir. 2012)

(citing Narumanchi v. Bd. of Trustees, 850 F.2d 70, 72 (2d Cir.1988)). The “general rule”

derived from the Due Process Clause is “that individuals must receive notice and opportunity to

be heard before the Government deprives them of property.” United States v. James Daniel

Good Real Prop., 510 U.S. 43, 48 (1993). However, “[d]ue process does not, in all cases, require

a hearing before the state interferes with a protected interest, so long as ‘some form of hearing is

[provided] before an individual is finally deprived of [the] property interest.’” Nnebe v. Daus,

644 F.3d 147, 158 (2d Cir. 2011) (quoting Brody v. Vill. of Port Chester, 434 F.3d 121, 134 (2d

Cir. 2005)); see Giglio v. Dunn, 732 F.2d 1133, 1135 (2d Cir. 1984) (“Where a pre-deprivation

hearing is impractical and a post-deprivation hearing is meaningful, the State satisfies its

constitutional obligations by providing the latter.”). “[D]ue process is flexible and calls for such

procedural protections as the particular situation demands.” Nnebe, 644 F.3d at 158 (citation

omitted).

               “The appropriate process depends on the balancing of three factors,” laid out in

Mathews v. Eldridge, 424 U.S. 319 (1976): “(1) ‘the private interest that will be affected by the

official action;’ (2) ‘the risk of erroneous deprivation of such interest through the procedures

used;’ and (3) ‘the Government’s interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would




                                                 16
entail.’” Panzella v. Sposato, 863 F.3d 210, 218 (2d Cir. 2017) (quoting Mathews, 424 U.S. at

335).

               Here, the Complaint contains no allegations as to what process Plaintiff received

in connection with the deprivation of his vehicle. It is clear that Plaintiff did not receive a pre-

deprivation hearing, but the Complaint is silent as to whether he received a post-deprivation

hearing, or what ultimately became of Plaintiff’s vehicle. The Court cannot reasonably infer

from the Complaint that Plaintiff did not receive a post-deprivation hearing, or that any such

hearing was insufficient.

               In sum, Plaintiff has not plausibly alleged that the process he received was

insufficient. Accordingly, his Fourteenth Amendment claim must be dismissed.

        D.     Eighth Amendment

               Plaintiff claims that the seizure of his vehicle constitutes cruel and unusual

punishment under the Eight Amendment. “The Court must dismiss this claim because the Eighth

Amendment attaches only after conviction.” Lindsey v. Butler, 43 F. Supp. 3d 317, 325

(S.D.N.Y. 2014) (citing De Campoamor v. Horodecki, 122 F.3d 1055, at *2 (2d Cir.1997)

(“Even absent a procedural default, [plaintiff's] argument is without merit. Eighth Amendment

protections against the use of force attach only after conviction” (citing Whitley v. Albers, 475

U.S. 312, 318–26 (1986))); Wims v. New York City Police Dep't, No. 10 Civ. 6128 (PKC), 2011

WL 2946369, at *5 (S.D.N.Y. July 20, 2011) (“[T]he Eighth Amendment does not attach until

after conviction and sentencing, as ‘it was designed to protect those convicted of crimes.’”

(quoting Ingraham v. Wright, 430 U.S. 651, 664 (1977))).

        E.     Monell Liability

               A municipality can only be held liable under Section 1983 “when execution of a

government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts


                                                  17
may fairly be said to represent official policy, inflicts the injury that the government as an entity

is responsible under § 1983.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). The

Second Circuit has explained that a plaintiff

       must first prove the existence of a municipal policy or custom in order to show
       that the municipality took some action that caused his injuries beyond merely
       employing the misbehaving officers. Second, the plaintiff must establish a causal
       connection – an “affirmative link” – between the policy and the deprivation of his
       constitutional rights.

Vippolis v. Village of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985). “Policy, in the Monell sense,

may of course be made by the municipality’s legislative body . . . .” Vives v. City of New York,

524 F.3d 346, 350 (2d Cir. 2008) (citing Owens v. City of Independence, Mo., 445 U.S. 622,

628-629 (1980)).

               Here, Plaintiff alleges that a New York City law – New York City Administrative

Code § 19-506(h)(1), which permits City officials to seize a vehicle if the owner is suspected of

violating Section 19-506(b)(1) – is unconstitutional, and caused the harm at issue – the seizure of

Plaintiff’s car. A City law is plainly a government policy. Accordingly, Plaintiff has sufficiently

pled Monell liability.

V.     LEAVE TO AMEND

               With respect to leave to amend, the Second Circuit has cautioned that district

courts “should not dismiss [a pro se complaint] without granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). “‘Where it appears that granting leave to

amend is unlikely to be productive, however, it is not an abuse of discretion to deny leave to

amend.’” Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002) (quoting

Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (per curiam)). “One

appropriate basis for denying leave to amend is that the proposed amendment is futile. . . . An


                                                 18
amendment to a pleading is futile if the proposed claim could not withstand a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6).” Id. (internal citations omitted).

                 Here, Plaintiff’s Eighth Amendment claim fails because the alleged harm

occurred prior to Plaintiff’s conviction, and the Eighth Amendment attaches only after

conviction. Accordingly, amending this claim would be futile.

                 However, Plaintiff’s Fourteenth Amendment claim fails because he has not pled

facts regarding the process that he received in connection with the deprivation of his vehicle.

Plaintiff may be able to remedy this defect. Accordingly, Plaintiff is granted leave to amend as

to his Fourteenth Amendment claim. Any motion for leave to file an Amended Complaint must

be filed by December 5, 2019. The proposed Amended Complaint is to be attached as an exhibit

to the motion.

                                         CONCLUSION

                 For the reasons stated above, this Court’s September 29, 2019 Order granted the

City’s motion to dismiss as to Plaintiff’s Fourteenth and Eighth Amendment claims, but denied

the City’s motion as to Plaintiff’s Fourth Amendment claim.

                 The Clerk of Court is instructed to send a copy of this memorandum opinion and

order by certified mail to pro se Plaintiff Luis R. Domeneck, 1176 E. 215th Street, #1C, Bronx,




                                                 19
New York 10469.

Dated: New York, New York
       November 5, 2019
                            SO ORDERED.



                            ________________________________
                            Paul G. Gardephe
                            United States District Judge




                             20
